Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.lxcourts.gov/3rdcoa.aspx
                                                        (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          June 19,2015


Mr. Matthew Kolodoski                                    Ms. Jennifer L. Mathis
Mackoy Hernandez Quails Brown & Zahn, LLP                P.O. Box 820324
6017 W. Main Street, Second Floor                        Dallas, TX 75382
Frisco, TX 75034                                         * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-14-00148-CV
         Trial Court Case Number:    D-l-FM-12-002773

Style:    Mehmet Turan Erkan
                                                                                             Tmm^PPEAi
                                                                                                j£5& Ml
          v. Habibe Nalan Erkan



Dear Counsel:


         Mr. Kolodoski's Motion to Withdraw as Co-Counsel on behalf of appellant was granted
by this Court on the date noted above.


                                                     Very truly yours,

                                                    JEFFREY D. KYLE, CLERK



                                                    BY: &. ^/atatta*
                                                        Liz Talerico, Deputy Clerk


cc:      Ms. Habibe Nalan Erkan
 Court of Appeals                             OFFICIAL BUSINESS
                                              STATE OF TEXAS         Q
                                                                                        g&V^j US P0STAGE»RTNEY BOWES
                                              PENALTY FOR
            Third District                    PRIVATE USE            5"
PO BOX 12547, AUSTIN, TEXAS 78711-2547
                                                                     a:*                       0Z2™~ 000-416
                                                                                               000M016O3 JUN 22 2015
       /RECEIVED x
              JUN 3 0 Z015
                                             MS. HABIBE NALAN ERKAN
            THira)COURT OFAPPEALSs
        \      jEFFREtPKYtE X                8804 TALLWOOD DRIVE
                                             AUSTIN, TX 78759
                                                                                            -rl
                                                      MIXIE               7 87     DE     1270          0006/28/13
                                                                         RETURN     TO     SENDER
                                                                  INSUFFICIENT               ADDRESS
                                                                         UNA3i_E     TO    FORWARD
                                                      BC:    78711254747                   * 0S93 - 00732 - 28-27
                                 el£ki* Ks^^y^s^7           !!i<<lihi!l!!llHi!!l|li|'l'i|l!<!!ll!'i|i!!!iil!'!Ji|jli!|UMl